Citation Nr: 1645091	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than September 17, 2010 for the assignment of a 20 percent evaluation for left ankle disability (Achilles tendonitis).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.


FINDING OF FACT

A formal claim for increase was received by VA on September 17, 2010; the RO granted the claim for increase and assigned a 20 percent rating, effective September 17, 2010; it is not factually ascertainable in the year prior thereto that an increased evaluation was warranted.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 17, 2010 for the assignment of a 20 percent disability evaluation for left ankle disability are not met.  38 U.S.C.A. §§ 5101, 5107, 5110, 5111 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letter dated in October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant records in this matter, which have been associated with the claims file.  VA examination is not required as the outcome in this appeal turns on the date the Veteran filed his claim.  VA afforded the Veteran a hearing in this matter.  The hearing transcript is associated with the record.  At the hearing, the VLJ explained to the Veteran that the matter before the Board was entitlement to an earlier effective for the award of a 20 percent rating for left ankle disability and not entitlement to an increased rating for that disorder or any other disorder.

Accordingly, the Board will address the merits of the claim.

II.  Effective Dates for Increased Awards

The Veteran seeks an effective date earlier than September 17, 2010 for the award of a 20 percent evaluation for left ankle disability.  In his September 2012 substantive appeal, the Veteran argued that the medical evidence from 1970 shows chronic left Achilles tendonitis and that he has had severe pain and other problems since 1976.

He testified in July 2016 that he believed a 20 percent evaluation was warranted as of November 29, 1976 because he had a physical profile during active duty.  He argued that:

. . . It [profile] stated, uh, no marching, no prolonged standing, walking, running.  I was security police, they transferred me over to the motor pool.  I was supposed to get a desk job which never happened, so I became a heavy equipment operator/driver.

The Veteran further argued at his July 2016 hearing that VA had committed CUE in the course of handling his claim because he was entitled to a 20 percent evaluation going back to November 29, 1976.  The Veteran did not identify any particular RO or Board decision that contains CUE or any specific error of fact or law in a prior decision.  The Veteran indicated that he sought an earlier date for the award of service connection, which was granted effective November 8, 1982, and the VLJ explained that to do so would require finding CUE in the 1982 rating decision that awarded service connection based on the evidence of record at that time and not at present.

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2015).

In addition, the Court has held it is axiomatic that, in the latter circumstance above, the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b) (2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable." Id. at 521.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

Having carefully reviewed the record, the Board finds that an effective date earlier than September 17, 2010 for the award of a 20 percent evaluation for left ankle disability is not warranted.

On September 17, 2010, VA received a claim for increase through the Veteran's social worker at the Denver VA Medical Center.  See Third Party Correspondence (September 17, 2010).  Prior to this date, VA had received no claim (informal or otherwise) for increase, and it is not factually ascertainable in the year period prior to September 17, 2010 that an increased evaluation was warranted.  All the evidence of record has been reviewed to determine whether an increase in disability was "ascertainable."  However, although the record shows complaints of the left lower extremity status post "psoas incision" during the year preceding the date of the formal claim, the record does not include either complaints or medical findings that make it "factually ascertainable" that the Veteran met the scheduler criteria for an increased rating at any time during the one-year period prior to September 17, 2010.

To the extent that the Veteran reports or suggests that he did in fact meet the criteria for increase during the year preceding his formal claim in September 2010, the Board finds that his generic report has diminished probative value as he had not reported nor did the medical evidence show that the Veteran had marked limitation of left ankle motion.  Thus, while the Veteran is competent to report his symptoms, Layno, supra, the Board finds that his statements have diminished probative value as they are vague and non-specific, and not bolstered by the medical evidence during the year prior to his September 2010 claim for increase.  The record shows that the Board had denied the Veteran's appeal for an evaluation in excess of 10 percent in a March 2010 decision as the evidence did not more nearly reflect the criteria for the next higher evaluation.  It is not factually ascertainable prior to September 17, 2010 that the Veteran met the criteria for a 20 percent disability evaluation.
 
The Board observes that neither the Veteran nor his representative has pointed to any particular VA treatment record or other document as evidence showing that entitlement to an increase was factually ascertainable at an earlier date in the year prior to September 17, 2010.

The record shows that VA received an original claim for VA disability benefits on November 8, 1982 for left Achilles tendonitis.  Prior to this, the Veteran had obtained VA educational benefits for diesel truck driving school.  In an April 1982 rating decision, the RO granted service connection for left Achilles tendonitis at the 10 percent disability level, effective from November 8, 1982.  The Board observes that, following VA's notification of the grant of service connection for the left ankle in May 1983, the RO had not received any correspondence or other contact from the Veteran prior to his May 2006 claim for increase, which was denied by the RO in a December 2006, and denied in an unappealed March 2010 Board decision.

The Board accepts that the Veteran may have had worsened symptoms prior to VA's receipt his September 17, 2010 request for an increased disability evaluation.  However, it is not factually ascertainable that he met the criteria for a higher evaluation in the one-year period prior to receipt of his claim for increase on September 17, 2010.

Accordingly, the claim is denied.  Because the evidence is not roughly in equipoise, the benefit-of-the-doubt does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert supra.

The Board has considered the Veteran's report of CUE in VA's handling of his claim.  CUE is a special type of error; it is an error that a claimant alleges was made in a prior unappealed decision.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105 (a).  In this case, the Veteran filed a timely appeal of the March 2011 rating decision that awarded an increased evaluation for left ankle disability, 20 percent effective from September 17, 2010.  Hence, the March 2011 RO adjudication is not a final decision and is not subject to a CUE determination.  See Best v. Brown, 10 Vet. App. 322 (1997). 

Additionally, the Board finds that neither the Veteran's statements nor sworn testimony in July 2016 contain the necessary information to constitute a valid CUE motion with respect to any other VA adjudication.  A motion for revision based on CUE must be plead with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different").  The Veteran's general assertions do not specifically identify a VA decision that he believes is erroneous, nor did it identify any outcome-determinative error.  

Although the Veteran testified that he believed benefits should be awarded back to November 1976, the Board notes that the Veteran was still serving on active duty, and would not be released from his military service until April 1977.  As such, he was not a "veteran" for VA compensation purposes on this date and, thus, not eligible for VA disability benefits on this date.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable) (emphasis added).  The earliest possible effective date of an award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  In this case, service connection was awarded in an April 1983 rating decision.  At that time, an effective date of November 8, 1982, was assigned, which the RO found to be the date of receipt of the Veteran's original claim.

At this time, the Board finds that the Veteran's general assertion that his benefits should go back to 1976 does not reasonably raised a motion for CUE.  If the Veteran wishes to raise a more specific allegation of CUE in a prior VA adjudication as to either the effective date of an award of service connection or a disability rating assigned, he is free to do so.  In this regard, the Board notes that a claim of CUE in a final, unappealed rating decision must be raised with the RO, whereas a claim of CUE in a prior Board decision must be raised through a motion of CUE filed directly with the Board.


ORDER

An effective date earlier than September 17, 2010 for the assignment of a 20 percent evaluation for left ankle disability (Achilles tendonitis), to include on the basis of clear and unmistakable error (CUE), is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


